Citation Nr: 0120799	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran retired from active service in August 1992 after 
serving on active duty for more than 20 years.  This matter 
came to the Board of Veterans' Appeals (Board) on appeal of  
June 1999 and January 2000 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


REMAND

As a preliminary matter the Board notes that in its December 
1997 decision granting an increased evaluation of 40 percent 
for degenerative joint disease of the lumbar spine, the Board 
referred to the RO the veteran's claim for service connection 
for rheumatoid arthritis of the lumbar spine.  Although the 
veteran continues to claim entitlement to this benefit, the 
RO has yet to adjudicate this claim. 

The Board additionally notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran most recently underwent a VA examination of his 
service-connected low back disability in April 1997.  In 
response to his current claim of unemployability due to the 
service-connected low back disability, the veteran was 
scheduled for a VA examination in October 1999.  He failed to 
appear for this examination.  In a statement submitted to the 
RO in January 2000, the veteran reported that he had been 
bedridden during the time period of the examination and that 
he had called four days prior to the actual examination date 
in an attempt to reschedule the appointment.  Although the 
veteran requested that the examination be rescheduled, the RO 
failed to do so.  In the Board's opinion, such an examination 
is required to determine the current degree of severity of 
the veteran's low back disability and the impact of this 
disability on the veteran's ability to obtain and retain 
substantially gainful employment.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the 
veteran to identify the names, 
addresses and approximate dates of 
treatment or evaluation for all 
health care providers who have 
treated or evaluated him for 
rheumatoid arthritis at any time 
since his discharge from service or 
have treated or evaluated him in 
recent years for any service-
connected disability.  When the 
requested information and any 
necessary authorization are 
received, the RO should attempt to 
obtain a copy of all identified 
medical records that have not been 
obtained previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any evidence 
identified by the veteran, the RO 
should so inform the veteran and his 
representative of this and request 
them to submit a copy of the 
outstanding records.  

3.  The RO should request the 
veteran to submit an up-to-date 
employment statement.  

4.  The RO should request the 
veteran to submit evidence, such as 
statements from former employers and 
employers who refused to hire him, 
of the impact of his service-
connected disabilities on his 
ability to work.  If the veteran 
requests assistance in obtaining 
such evidence, the RO should provide 
any indicated assistance.  

5.  Then, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise 
to determine the current degree of 
severity of his service-connected 
degenerative joint disease of the 
lumbar spine and the extent and 
etiology of any currently present 
rheumatoid arthritis of the lumbar 
spine.  The claims folder must be 
made available to and reviewed by 
the examiner before completion of 
the examination report.  

Any indicated testing, including 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should specifically 
indicate any reflex abnormalities, 
muscle spasm or other neurological 
findings indicative of disc disease 
of the veteran's lumbosacral spine.  
Any functional impairment of the 
lower extremities due to the disc 
disease should be identified, and 
the examiner should assess the 
frequency and duration of any 
attacks of sciatic neuropathy. 

With respect to any disc disease or 
rheumatoid arthritis of the lumbar 
spine found to be present, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's military service or was 
caused or chronically worsened by 
the service-connected low back 
disability.  

To the extent possible, the examiner 
should distinguish the 
manifestations of the service-
connected low back disability from 
any non service-connected low back 
disability found to be present.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back 
disability on the veteran's ability 
to work.  

The rationale for all opinions 
expressed must also be provided.

6.  Upon completion of the above 
development, the RO should undertake 
any other development it determines 
to be required to comply with the 
notice and duty to assist provisions 
of the VCAA.

7.  Then, the RO should adjudicate 
the issues of entitlement to service 
connection for disc disease and 
rheumatoid arthritis of the low 
back, and readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction or if a 
timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case 
for all issues in appellate status 
and inform the veteran of the 
requirements to perfect an appeal 
with respect to any new issue 
addressed in the supplemental 
statement of the case.  The veteran 
and his representative should be 
afforded an appropriate opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if 
otherwise in order.  All issues 
properly in appellate status should 
be returned to the Board at the same 
time.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he is 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




